Citation Nr: 0201539	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  00-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder, on appeal from the initial grant 
of service connection, for the period prior to March 22, 
1999.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder, on appeal from the initial grant 
of service connection, for the period from March 22, 1999, to 
April 17, 2000.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder, on appeal from the initial grant 
of service connection, for the period from April 17, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
rating effective from October 27, 1998.  The veteran appealed 
this initial rating, and the Board remanded his claim for 
development in April 2001.  By a September 2001 rating 
decision, the RO increased the rating for PTSD to 30 percent, 
effective from March 22, 1999, and to 50 percent, effective 
from April 17, 2000.

The veteran and his spouse testified before a local hearing 
officer in February 2000, and the relevant testimony provided 
at that hearing is summarized below.

In a December 1998 letter, the veteran appeared to raise a 
claim concerning an earlier effective date for his service-
connected PTSD.  Since this matter has not been developed or 
certified for appeal, and as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  For the period prior to March 22, 1999, the veteran's 
PTSD was manifested by social and occupational impairment due 
to mild or transient symptoms such as anxiety, angry 
outbursts, and nightmares about his service in World War II. 

2.  For the period from March 22, 1999, to April 17, 2000, 
the veteran's PTSD was manifested by social and occupational 
impairment due to moderate symptoms such as continued 
anxiety, feelings of isolation, and violent nightmares. 

3.  For the period from April 17, 2000, the veteran's PTSD 
has been manifested by social and occupational impairment due 
to symptoms such as a shaky voice, tearfulness, easy startle 
response, and rare combat-related nightmares. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for PTSD have not been met for the period prior to 
March 22, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411 (2001).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met for the period from March 
22, 1999, to April 17, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.19, 
4.126, 4.130, Diagnostic Code 9411 (2001).

3.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met for the period from April 
17, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On October 27, 1998, the veteran filed a formal claim for 
service connection for PTSD.  He indicated that he had been a 
combat medic during World War II, and that he had not worked 
since 1980.  

In an October 1998 letter, the veteran's son wrote, in 
pertinent part, that his father had never worked with others 
due to his anger, which he described as being "out of 
control."

The veteran underwent a VA PTSD examination in November 1998.  
He denied a history of treatment for emotional problems, and 
he was not taking any psychiatric medications.  The veteran 
said he would fly off the handle too easily and would "make 
a mountain out of a mole hill."  During these episodes 
(which occurred once or twice a month), he would raise his 
voice and frequently curse.  He said that he had assaulted 
others, but had not destroyed property.  The latest episode 
had occurred one month before, in which he was "cursing, 
raising sand and verbally abusing the people I love."  
According to the veteran's wife (who was present during the 
interview), he would holler and curse at her, as well as hit 
and bruise her.  He would explode and lose his temper with 
other people.  

The veteran denied any history of head injury, stroke, 
seizure, hallucinations, suicidal thoughts, or drug abuse.  
He admitted to a remote history of homicidal thoughts, but 
denied a history of homicide attempts or recent homicidal 
ideation.  He used alcohol 25 years before, and denied any 
history of alcohol abuse.  The veteran said his sleep had 
never been good because of nightmares.  He could not remember 
these dreams, but stated that he would wake up hollering and 
shaking sometimes.  He had been married for 52 years and had 
fathered three children.  He was retired after having been 
employed for 20 years as a mechanic.  He said that he always 
worked better by himself.  His appetite was good.  

Upon examination, the veteran appeared appropriately dressed 
and adequately groomed, and he exhibited no unusual motor 
activity.  Speech was mildly pressured.  There was no flight 
of ideas or looseness of associations.  Mood was euthymic and 
affect was appropriate.  He denied hallucinations, expressed 
no identifiable delusions, and denied homicidal or suicidal 
thoughts.  He was precisely oriented to person, place, 
situation, and month and year, but was incorrect about the 
date.  He could perform serial sevens and simple calculations 
accurately.  Remote and recent memory were intact.  Immediate 
recall was slightly impaired, intelligence was average, 
insight was fair, and judgment and abstracting ability were 
adequate.  

The examiner concluded that the veteran had described a few 
symptoms of PTSD, but did not satisfy the full criteria 
needed for that diagnosis.  According to the examiner, the 
veteran's history was more suggestive of intermittent 
explosive disorder.  The Global Assessment of Functioning 
(GAF) score was assessed to be 70.   

In a PTSD questionnaire dated in December 1998, the veteran 
asserted that the death and carnage he had seen while serving 
as a medic during World War II had resulted in nightmares 
since 1945.  He said he had had a hair trigger on his anger, 
and always seemed to be angry.  He would rarely go anywhere 
without his wife.  His temper was out of control most of the 
time, and his anger outbursts made life tough on his family.  
According to the veteran, his inability to work with others 
had really limited his income.  He felt that he had been 
totally disabled by his World War II experiences.

VA records reflect that on March 22, 1999, the veteran was 
interviewed with his wife, and said that he lost his temper 
sometimes.  He had verbally and physically abused his wife, 
and this was usually followed by feelings of guilt.  These 
episodes were not associated with the use of drugs or alcohol 
(with which he had had problems until 1985).  At that time, 
he flipped his truck and decided to stop drinking.  He had 
never asked for mental help.  Sleep was disturbed at times, 
but he had no recollection of dream content.  He watched war 
movies and could "tough them out."  During this visit, the 
veteran was oriented times four and his memory was intact.  
Intelligence was average, judgment was fair, and mood and 
affect were anxious.  There were no homicidal or suicidal 
thoughts, looseness of association, or flight of ideas.  He 
abstracted well and there were no psychotic symptoms.  The 
impressions included explosive personality disorder and 
possible anxiety, not otherwise specified.  The veteran's GAF 
score was assessed to be 60.  He was offered to start a trial 
of medication for anxiety, but both he and his wife were wary 
because of adverse reactions to medication he had had in the 
past.  

Subsequently in March 1999, the veteran was seen in an 
outpatient setting with his wife.  He was alert, oriented, 
pleasant, cooperative, neatly dressed, and well groomed.  He 
reported some possible traumatic events during combat, but 
added that those things did not bother him much anymore.  He 
had a history of physical and verbal abuse toward his wife, 
but she indicated that she felt the marital relationship was 
good.  The veteran denied and his wife confirmed no recent 
use of alcohol.  The impression was no psychiatric disorder.  
The veteran and his wife declined to pursue further 
treatment.  

By an April 1999 rating decision, the RO denied service 
connection for PTSD. 

VA records reflect that in June 1999, the veteran underwent 
psychometric testing.  He was willing to participate in the 
testing process, demonstrated an ability to read the test 
items, and reported no difficulties in the testing process.  
He joked pleasantly and appropriately with the examiner and 
was very cooperative.  He completed the testing within the 
typical duration of the protocol.  The testing revealed 
aggressive attitude/behavior in conjunction with high risk 
tolerance.  Characterological factors appeared to be 
involved, but a definitive Axis II diagnosis did not stand 
out.  Given that anxiety, not otherwise specified, had been 
considered as a possible diagnosis, it was considered 
noteworthy that anxiety scale scores were within normal 
limits.  While some trauma-related concerns were reported, 
the level of these appeared subclinical.  

During a subsequent visit in June 1999, the veteran stated 
that the service-related nightmares he had had in the past 
had decreased through the years.  He still had problems with 
agitation and emotions.  He and his wife continued to be 
reluctant to take any medication.  He was encouraged to try 
anxiety medication, however.  During this visit, the veteran 
had no homicidal or suicidal thoughts.  Affect and mood were 
anxious.  He was diagnosed as having anxiety disorder, not 
otherwise specified.  His GAF score was assessed to be 60.  
In September 1999, the veteran reported that he had not had 
any side effects with the anxiety medication, but he no 
longer wanted to take it.  Affect and mood continued to be 
anxious.  He reported having a good appetite and sleep 
pattern.  

The veteran and his spouse testified at the RO before a local 
hearing officer in February 2000.  He said that he was "mean 
as hell" at times and would take pills three times a day for 
his nerves.  He would lose track of things, did not treat his 
wife right, and was always "high tempered."  The veteran's 
wife said she was absolutely scared of him when he would get 
a "tantrum."  This had been going on for years, and she had 
tried to keep her three sons away from their father as much 
as possible.  The veteran would lose his temper for no 
apparent reason throughout the week.  She reported that he 
would have nightmares regularly, talk in his sleep, and beat 
the bed.

The veteran underwent another VA PTSD examination in March 
2000.  The claims file was available for the examiner's 
review.  The veteran recalled his stressor incidents and said 
that following discharge he had had recurrent distressing 
recollections of many of his wartime experiences.  He began 
abusing alcohol and drank heavily until about 1985, when he 
stopped using alcohol entirely.  Over the years, he had been 
abusive toward his wife on many occasions, and he attributed 
this to a combination of alcohol abuse and "trouble 
controlling my temper."  He described feeling isolated much 
of the time, having trouble "connecting" to other people, 
and experiencing nightmares about his combat-related 
experiences.  He noted that "sometimes it was just like I 
was back there."  

Presently, he stated that his mood was "pretty good most of 
the time," though he said he had "never been the same since 
the war."  He rarely experienced combat-related nightmares 
now but his sleep was said to be generally restless.  He 
occasionally would wake up "scared to death."  His appetite 
was good.  He and his wife attended a daily luncheon with 
members of a group called "60+" at a local church.  He went 
to church regularly, watched television (which often put him 
to sleep), and had a few other regular activities.  The 
veteran had no history of past psychiatric treatment or 
suicide attempts.  There was no history of illicit drug use, 
nor was he ever in a substance abuse treatment program.  

Upon examination, he was alert and basically well oriented.  
Mood was mildly dysphoric and affect was slightly anxious.  
The veteran denied any suicidal or homicidal ideation.  There 
was no evidence of illogical or delusional thought processes.  
Memory for both recent and remote events was generally good, 
although he had some difficulty recalling details about 
traumatic events during World War II.  Insight and judgment 
were fair.  The veteran was diagnosed as having PTSD and 
alcohol dependence in remission.  His GAF score was assessed 
to be 65, and the highest score within the prior year was 
also assessed to be 65.  

By a March 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating 
effective from October 1998.

In an April 2000 statement, the veteran's representative 
indicated that the veteran was seeking at least a 50 percent 
rating for PTSD.  

In April 2000, the RO issued a statement of the case, which 
contained all the laws and regulations pertinent to the 
veteran's claim.

In an April 2000 substantive appeal, the veteran indicated 
that he was seeking a rating of at least 30 percent for his 
PTSD. 

VA records reflect that on April 17, 2000, the veteran sought 
outpatient treatment for anxious affect and mood.  He vented 
his frustrations and discussed his medical concerns.  The 
veteran did not have any suicidal or homicidal thoughts.  In 
November 2000, the veteran again sought outpatient treatment, 
during which time his affect and mood were anxious.  He slept 
well and denied having any homicidal or suicidal thoughts.  
He had a fair level of interests and did household chores.  
His family remained supportive.  The veteran was advised to 
take medication if his anxiety got to be too much.  During a 
December 2000 outpatient visit, it was noted that the veteran 
was obtaining medical treatment for nonpsychiatric conditions 
from two private internists and a private neurologist.   

In April 2001, the Board remanded the veteran's claim for 
additional development.

In an April 2001 letter, the veteran asserted that he was 
seeking at least a 100 percent rating for PTSD.  He hated his 
explosive outbursts of anger the most.  Many times, he would 
blow up and act out badly in public for no reason.  As a 
result, he had became a recluse, and his family would never 
know when he would explode.  He was a constant time bomb for 
them. 

In a June 2001 letter, the RO advised the veteran about the 
extent of its duty to assist, and about the types of evidence 
he needed to submit in support of his claim.  

In a June 2001 telephone conversation with the RO, the 
veteran's son reported, in pertinent part, that the veteran 
received no medical treatment for his service-connected 
disability outside VA.  

In a June 2001 written statement, the veteran asserted that 
because of his advanced age (86 years old) and the long 
traveling distance to the VA medical facility, he had not had 
the opportunity to adequately discuss his war-time 
experiences and how his life was affected.  He felt that he 
was very deserving at least a 50 percent rating, considering 
how PTSD had so negatively affected his life and family.  

In August 2001, the veteran underwent another VA PTSD 
examination, with his wife in attendance as well.  He 
reported that ever since being discharged from active duty, 
he had been hot tempered, irritated, and frustrated.  He said 
that he would fly off the handle easily.  His wife reported 
that the veteran would occasionally hit her before he stopped 
drinking in 1985.  Now he would only threaten her but he 
remained verbally abusive.  The veteran reported that he 
cried and thought about the war a lot since he quit drinking.  
He did admit to occasionally watching moves about war, but 
afterwards he would regret this decision.  He felt isolated 
much of the time, having trouble "connecting" to other 
people.  He was easily startled by loud sounds like a door 
slamming and would become nervous when he heard the sound of 
a plane.  

He continued to experience nightmares about his combat 
experiences and, at the time of the examination, the veteran 
had bruises on the dorsal aspect of his left hand due to a 
recent night of restless sleep.  He denied remembering the 
subject of his dreams.  The veteran apparently continued to 
attend daily church luncheons.  He claimed that the anxiety 
medication which had been previously prescribed had not been 
helpful, and he had not seen a VA doctor since the prior 
year. 

During the examination, the veteran was alert and basically 
well oriented.  Mood was mildly depressed and affect was 
slightly anxious.  He exhibited a shaky voice during the 
interview and seemed nervous.  He was also tearful at times.  
He denied any suicidal or homicidal ideation.  There was no 
evidence of illogical or delusional thought processes.  
Memory for both recent and remote events was generally good 
with the exception that he had some difficulty recalling 
details of World War II.  The veteran's PTSD was assessed to 
be chronic.  He was also found to have severe depression in 
partial remission, and alcohol dependence in remission.  The 
GAF score was assessed to be 55, while the highest score in 
the prior year was assessed to be 65.  

The VA examiner further noted that the veteran's symptoms of 
PTSD and depression were moderate in severity, and that his 
impairment in function had been mild to moderate over the 
past year.  His prognosis was poor considering the chronicity 
of his disorder, his age, and his poor response to treatment.  

In July 2001, the veteran wrote and gave the name and 
telephone numbers of six physicians from whom he was 
obtaining medical treatment.   

By a September 2001 rating decision, the RO increased the 
rating for PTSD to 30 percent, effective from March 22, 1999, 
and to 50 percent, effective from April 17, 2000.  

In a subsequent letter, the veteran indicated that he was now 
seeking a 100 percent rating for PTSD.  He said that he never 
been able to assimilate back into society since returning 
from service in World War II. 

In a September 2001 memorandum, the veteran indicated that 
the benefits granted by the RO did not satisfy his appeal.  
He asked that a supplemental statement of the case be issued.

A supplemental statement of the case was issued in September 
2001.

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been notified as to the criteria for disability 
evaluations of his service-connected PTSD.  That is the issue 
in this case, and the discussions in the March 2000 rating 
decision, the April 2000 statement of the case, the June 2001 
letter, and the rating decision and supplemental statement of 
the case of September 2001, among other such documents over 
the course of this appeal, informed the veteran of the 
evidence needed to substantiate his claims.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records, and the veteran has testified with his wife at a 
local hearing.  The veteran has also been afforded 
psychiatric testing and several VA PTSD examinations, the 
reports of which have been associated with the claims file.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)). 

The Board is mindful that the veteran has submitted a list of 
physicians from whom he has apparently sought medical 
treatment, and the claims file does not contain medical 
records reflecting treatment from all of these physicians.  
However, the veteran's son has indicated the RO that all of 
the veteran's treatment for service-connected PTSD was 
obtained at VA, and the claims file is replete with records 
of outpatient psychiatric treatment, psychiatric testing, and 
psychiatric examinations.  VA medical records reflect that 
the veteran has two private internists and a neurologist, 
from whom he has apparently obtained treatment for 
nonpsychiatric conditions.  While there may be outstanding 
medical treatment records concerning the veteran, the 
underlying issue before the Board involve the severity of his 
PTSD symptoms.  The evidence in the claims file indicates 
that he has sought psychiatric treatment and examination only 
from VA, and therefore the Board finds that yet another 
remand for apparently irrelevant medical records would be 
unnecessary and only serve to delay final adjudication of 
claims for a veteran who is 86 years old.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

There is more than sufficient evidence of record now to 
decide this claim properly and fairly, and the requirements 
of the VCAA and its implementing regulations have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  
Although the implementing regulations had not been adopted 
when the RO initially adjudicated this case, the RO did apply 
the VCAA in its readjudication of the case in September 2001.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993). 

B.  Application of the law to the facts

The veteran filed his initial claim for service connection 
for PTSD on October 27, 1998.  In its March 2000 rating 
decision, the RO granted service connection for PTSD at an 
evaluation of 10 percent, effective from October 27, 1998.  
The veteran appealed this rating.  In September 2001, the RO 
increased the evaluation to 30 percent, effective from March 
22, 1999, and to 50 percent, effective from April 17, 2000. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The RO in this case has not violated the principles of 
Fenderson.  Indeed, the RO has considered whether the facts 
showed that the veteran was entitled to a higher disability 
rating for his service-connected PTSD for any period of time 
since his original claim, and determined that a 10 percent 
rating was warranted from the initial grant of service 
connection, that a 30 percent rating was warranted effective 
from March 22, 1999, and that a 50 percent rating was 
effective from April 17, 2000.  The Board will review these 
findings in accordance with Fenderson.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4 
(2001).  Each disability is to be viewed in relation to its 
history, and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1  
(2001).  Medical reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2001). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).

Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19 (2001).  

The regulations pertaining to rating PTSD are, in pertinent 
part, as follows: 

General Rating Formula for Mental 
Disorders:       
                 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.     
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

1.  Period prior to March 22, 1999

In this case, there is no evidence that the veteran sought 
outpatient psychiatric treatment in the period prior to March 
22, 1999.  During his November 1998 VA examination, he 
complained of having a "hair trigger" temper and anger 
outbursts on a biweekly or monthly basis.  He reported having 
nightmares, and would sometimes wake up yelling and shaking. 

However, the veteran denied any hallucinations, suicidal 
thoughts, or recent homicidal ideation.  He had remained 
married after 52 years and had fathered three children.  
During the examination, he was appropriately dressed and 
groomed, and exhibited no unusual motor activity, flight of 
ideas or looseness of associations.  Speech was only mildly 
pressured, mood was euthymic, affect was appropriate, and 
recent and remote memory were intact (although immediate 
recall was slightly impaired).  He was assigned a GAF score 
of 70, which according to the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), represents "(s)ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupation, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships" (emphasis added).  While the 
examiner concluded that the veteran had described a few 
symptoms of PTSD, he felt the veteran's history was more 
suggestive of intermittent explosive disorder.  

In any case, while the veteran reported experiencing anxiety 
and some nightmares during this period, the evidence does not 
reflect the depressed mood, suspiciousness, panic attacks, or 
even mild memory loss which would merit a 30
percent rating under Diagnostic Code 9411.  

Thus, the Board finds that for the period prior to March 22, 
1999, the veteran is entitled to no greater than a 10 percent 
rating for PTSD.  While the Board has considered the doctrine 
of benefit of doubt, the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.  38 U.S.C.A. § 5107 (West Supp. 2001).  Therefore, 
the Board is unable to allow the veteran a higher evaluation 
during this period.

2.  Period from March 22, 1999, to April 17, 2000

During this period, the veteran sought outpatient treatment 
and reported continued difficulties with sleep.  While he was 
oriented and his memory was intact, his GAF score had dropped 
to 60, which, according to the DSM-IV, represents 
"(m)oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  While his 
GAF score had risen to 65 by March 2000, the veteran reported 
feeling isolated much of the time and that he continued to 
have combat-related nightmares.  At the local hearing, the 
veteran's wife confirmed that he had regular nightmares, 
talked in his sleep, and beat the bed.    

However, during his outpatient visits and VA examination of 
this period, the veteran did not display any psychotic 
symptoms, homicidal or suicidal ideation, nor any looseness 
of associations or flight of ideas.  He appeared alert and 
well oriented.  There certainly is no evidence during this 
period of flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks, impaired judgment, 
impaired abstract thinking, or difficulty in understanding 
complex commands (including during his psychometric testing 
in June 1999).  Moreover, the veteran reported that he had 
his wife attended daily church luncheons, and that he 
attended church regularly.  Such behavior does not indicate 
the level of social impairment which would merit a 50 percent 
rating under Diagnostic Code 9411.  

Thus, the Board finds that for the period from March 22, 
1999, to April 17, 2000, the veteran is entitled to no 
greater than a 30 percent rating for PTSD.  While the Board 
has considered the doctrine of benefit of doubt, the record 
does not provide an approximate balance of positive and 
negative evidence on the merits.  38 U.S.C.A. § 5107 (West 
Supp. 2001).  Therefore, the Board is unable to allow the 
veteran a higher evaluation during this period.

3.  Period from April 17, 2000

In the period beginning April 17, 2000, the veteran has 
sought outpatient VA treatment for his anxious affect and 
mood.  In his written statements, he has continued to report 
explosive outbursts of anger, and says he has became a 
recluse.  During his VA examination in August 2001, the 
veteran's mood was mildly depressed and his affect was 
slightly anxious.  He exhibited a shaky voice, was tearful at 
times, and seemed nervous.  He said he continued to 
experience, albeit rarely, combat-related nightmares, and 
that he was easily startled and nervous with the sounds of 
doors slamming or planes flying.  His GAF score had dropped 
to 55.  

However, the veteran continues to deny having any suicidal or 
homicidal thoughts.  He apparently does household chores and 
has a "fair" level of outside interests.  He reports that 
his mood is "pretty good most of the time" and that he 
continues to attend daily church luncheons with his wife.  
During his August 2001 VA examination, he appeared alert and 
basically well oriented.  There was no evidence of illogical 
or delusional thought processes.  Memory for both recent and 
remote events was generally good.  The VA examiner noted that 
the veteran's symptoms of PTSD were moderate in severity, and 
that his impairment in function had been mild to moderate 
over the past year.  

While the veteran's prognosis was deemed to be poor, there is 
no objective evidence on which to base a rating higher than 
50 percent for the period beginning April 17, 2000.  The 
current medical evidence simply does not reflect the suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships which would merit a 70 percent rating under 
Diagnostic Code 9411.  

Thus, a rating in excess of 50 percent for PTSD, for the 
period from April 17, 2000, is not warranted.  While the 
Board has considered the doctrine of benefit of doubt, the 
record does not provide an approximate balance of positive 
and negative evidence on the merits.  38 U.S.C.A. § 5107 
(West Supp. 2001).  Therefore, the Board is unable to allow 
the veteran a higher evaluation for this period.


ORDER

Entitlement to a rating in excess of 10 percent for PTSD, for 
the period prior to March 22, 1999, is denied.

Entitlement to a rating in excess of 30 percent for PTSD, for 
the period from March 22, 1999, to April 17, 2000, is denied.

Entitlement to a rating in excess of 50 percent for PTSD, for 
the period from April 17, 2000, is denied.




		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

